Exhibit 10.2
AMENDMENT
to
EMPLOYMENT AGREEMENT
dated December 23, 2008
by and between Affiliated Computer Services, Inc. (the “Company”)
and Darwin Deason (the “Executive”)
             WHEREAS, the Company and the Executive entered into an employment
agreement dated as of February 16, 1999, as amended as of December 7, 2007 (the
“Agreement”).
             WHEREAS, the Company and the Executive desire to amend the
Agreement as set forth herein as a result of the requirements of Section 409A of
the Internal Revenue Code of 1986, and the regulations thereunder.
             NOW, THEREFORE, the Agreement is hereby amended as follows:

  1.   Section 3 of the Agreement is hereby modified by adding the following
sentences after the last sentence thereof: “Except as specifically permitted by
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder (“Section 409A”), the relocation benefits
provided to the Executive under this Section 3 during any calendar year shall
not affect the relocation benefits to be provided to the Executive under this
Section 3 in any other calendar year and the right to such relocation benefits
cannot be liquidated or exchanged for any other benefit, in accordance with
Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto. Furthermore,
reimbursement payments for moving expenses shall be made to the Executive as
promptly as practicable following the date that the applicable expense is
incurred, but in any event not later than the last day of the calendar year
following the calendar year in which the expense is incurred, in accordance with
Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.”     2.  
Subsection 8(b) of the Agreement is hereby modified by adding the following
sentence after the first sentence thereof: “Except as specifically permitted by
Section 409A, the benefits provided to the Executive under this Subsection 8(b)
during any calendar year shall not affect the benefits to be provided to the
Executive under this Subsection 8(b) in any other calendar year and the right to
such benefits cannot be liquidated or exchanged for any other benefit, in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor
thereto.”

 



--------------------------------------------------------------------------------



 



2

  3.   Subsection 8(c) of the Agreement is hereby modified by deleting the
following language: “; and (ii) all compensation previously deferred by the
Executive but not yet paid”.     4.   Subsection 8(e) of the Agreement is hereby
deleted and replaced with the following language: “Intentionally omitted”.    
5.   Subsection 8(g) of the Agreement is hereby modified by adding the following
language at the end of the first sentence thereof: “, provided that such
expenses are incurred on or prior to the last day of the second calendar year
following the calendar year in which the Executive’s separation from service
(within the meaning of Section 409A) occurs, in accordance with Treas. Reg.
Section 1.409A-1(b)(9)(v) or any successor thereto. Such expenses shall be
reimbursed no later than the last day of the third calendar year following the
calendar year in which the Executive’s separation from service (within the
meaning of Section 409A) occurs, in accordance with Treas. Reg.
Section 1.409A-1(b)(9)(v) or any successor thereto.”     6.   Subsection 8(i) of
the Agreement is hereby modified by adding the following sentences after the
last sentence thereof: “Any Gross-Up Payment or other payment in respect of
Excise Tax or income tax or related interest or penalties payable to the
Executive pursuant to this Subsection 8(i) shall be paid to the Executive as
soon as practicable after the applicable liability is incurred, but in any event
not later than the last day of the calendar year after the calendar year in
which the Executive remits the applicable taxes, interest or penalties to the
applicable taxing authority, in accordance with Treas. Reg.
Section 1.409A-3(i)(1)(v) or any successor thereto. Furthermore, any amounts
that the Executive becomes entitled to receive in respect of costs and expenses
incurred in connection with a contest relating to this Subsection 8(i) shall be
paid to the Executive as soon as practicable after the applicable cost or
expense is incurred, but in any event not later than the later of (i) the last
day of the calendar year after the calendar year in which the Executive remits
the underlying taxes to the applicable taxing authority and (ii) the last day of
the calendar year after the calendar year in which the applicable contest is
concluded, in accordance with Treas. Reg. Section 1.409A-3(i)(1)(v) or any
successor thereto.”     7.   The following new Section 17 is hereby added to the
Agreement:

               “17. Section 409A of the Code. The provisions of this Section 17
shall apply notwithstanding any provision in this Agreement to the contrary.

    (a)   Intent to Comply with Section 409A. It is intended that the provisions
of this Agreement comply with Section 409A,

 



--------------------------------------------------------------------------------



 



3

      and all provisions of this Agreement shall be construed and interpreted in
a manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.

  (b)   Six-Month Delay of Certain Payments. If, at the time of the Executive’s
separation from service (within the meaning of Section 409A), (i) the Executive
shall be a specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
under this Agreement or any other plan, policy, arrangement or agreement of or
with the Company or any affiliate thereof (this Agreement and such other plans,
policies, arrangements and agreements, the “Company Plans”) constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company (or an affiliate, as applicable) shall not pay any such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it, without interest, on the first day of the seventh month following such
separation from service.”

  8.   Except as set forth herein, all other terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this amendment as of
December 23, 2008.

            Affiliated Computer Services, Inc.
      By:   /s/ Lynn Blodgett                         Darwin Deason
      /s/ Darwin Deason                  

 